19-11041-shl         Doc 26        Filed 07/02/19       Entered 07/02/19 16:00:51   Main Document
                                                       Pg 1 of 11


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
IN RE:                                                              Chapter 11

ABR BUILDERS LLC,                                                   Case No. 19-11041 (SHL)

                                             Debtor.
-------------------------------------------------------------X

          ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF CLAIM
          AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF

         Upon the application of the above-captioned Debtor and Debtor-in-Possession (the

“Debtor”) for an order, pursuant to Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”)

3003(c)(3), fixing a deadline (the “Bar Date”) and establishing procedures for filing proofs of

claim and approving the form and manner of service thereof, and it appearing that the relief

requested is in the best interests of the Debtor, its estate, and creditors, and that adequate notice

has been given and that no further notice is necessary; and after due deliberation and good and

sufficient cause appearing therefor, it is hereby

         ORDERED, that except as otherwise provided herein, all persons and entities (including,

without limitation, individuals, partnerships, corporations, joint ventures, and trusts) that assert a

claim, as defined in §101(5) of Title 11, Chapter 11, of the United States Code (the “Bankruptcy

Code”), against the Debtor which arose on or prior to the filing of the Chapter 11 Petition on

April 4, 2019 (the “Filing Date”), shall file a proof of such claim in writing or electronically on

the Court web site at www.nysb.uscourts.gov so that it is received on or before August 12, 2019;

and it is further

         ORDERED, that notwithstanding any other provision hereof, proofs of claim filed by

governmental units must be filed on or before October 15, 2019 (the date that is more than one

hundred eighty (180) days after the date of the order for relief); and it is further


FoxNAS\Leo\ABR\Bar Date\Order Re: Bar Date V2\7-2-19
19-11041-shl     Doc 26     Filed 07/02/19    Entered 07/02/19 16:00:51       Main Document
                                             Pg 2 of 11




               ORDERED, that the following procedures for the filing of proofs of claim shall

apply:

         (a)   Proofs of claim must conform substantially to Official Bankruptcy Form No. 410;

         (b)   Attorneys (with full access accounts) and employees of institutional creditors

               (with limited access accounts) should file proofs of claim electronically on the

               Case Management/Electronic Case File (“CM/ECF”) system of the United States

               Bankruptcy Court for the Southern District of New York (the “Court”). Those

               without accounts to the CM/ECF system may electronically create and file a proof

               of claim through the “file a proof of claim” link on the Court’s web site at

               www.nysb.uscourts.gov or by mailing or hand delivering the original proof of

               claim to the United States Bankruptcy Court, One Bowling Green, Room 614,

               New York, New York, 10004;

         (c)   Proofs of claim will be deemed timely filed only when received by the Clerk of

               the Court on or before the Bar Date;

         (d)   Proofs of claim must (i) be signed; (ii) include supporting documentation (if

               voluminous, attach a summary) or explanation as to why documentation is not

               available; (iii) be in the English language; and (iv) be denominated in United

               States currency; and it is further

         ORDERED, that the following persons or entities need not file a proof of claim on or

prior to the Bar Date:

         (a)   Any person or entity that has already filed a proof of claim against the Debtor

               with the Clerk of the Court in a form substantially similar to Official Bankruptcy



                                                    2
19-11041-shl     Doc 26      Filed 07/02/19    Entered 07/02/19 16:00:51          Main Document
                                              Pg 3 of 11


               Form No. 410;

       (b)     Any person or entity whose claim is listed on the Schedules filed by the Debtor

               provided that (i) the claim is not scheduled as “disputed”, “contingent”, or

               “unliquidated”; and (ii) the claimant does not disagree with the amount, nature

               and, priority of the claim as set forth in the Schedules;

       (c)     Any holder of a claim that heretofore has been allowed by order of this Court;

       (d)     Any person or entity whose claim has been paid in full by the Debtor;

       (e)     Any holder of a claim for which specific deadlines have previously been fixed by

               this Court;

       (f)     Any holder of a claim allowable under §§ 503(b) and 507(a)(2) of the Bankruptcy

               Code as an administrative expense; and it is further

       ORDERED, that any person or entity that holds a claim that arises from the rejection of

an executory contract or unexpired lease, as to which the order authorizing such rejection is

dated on or before the date of entry of this Order, must file a proof of claim based on such

rejection on or before the Bar Date, and any person or entity that holds a claim that arises from

the rejection of an executory contract or unexpired lease, as to which an order authorizing such

rejection is dated after the date of entry of this Order, must file a proof of claim on or before such

date as the Court may fix in the applicable order authorizing such rejection; and it is further

       ORDERED, that holders of equity security interests in the Debtor need not file proofs of

interest with respect to the ownership of such equity interests, provided, however, that if any

such holder asserts a claim against the Debtor (including a claim relating to an equity interest or

the purchase of such equity interest), a proof of such claim must be filed on or prior to the Bar

Date pursuant to the procedures set forth in this Order; and it is further



                                                  3
19-11041-shl      Doc 26      Filed 07/02/19    Entered 07/02/19 16:00:51         Main Document
                                               Pg 4 of 11


        ORDERED, that if the Debtor amends or supplements the Schedules subsequent to the

date hereof, the Debtor shall give notice of any amendment or supplement to the holders of

claims affected thereby, and such holders shall be afforded thirty (30) days from the date of such

notice to file proofs of claim with respect to their claims and shall be given notice of such

deadline; and it is further

        ORDERED, that nothing in this Order shall prejudice the right of the Debtor or any other

party in interest to dispute and assert offsets or defenses to any claim reflected in the Schedules;

and it further

        ORDERED, that pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims that fail

to comply with this Order by timely filing a proof of claim in appropriate form shall not be

treated as a creditor with respect to such claim for the purposes of voting and distribution; and it

is further

        ORDERED, that a copy of the Notice of Order Establishing Deadline for Filing Proofs

of Claim and Approving of Notice Thereof substantially in the form annexed hereto is approved

and shall be deemed adequate and sufficient if served by first-class mail at least thirty-five (35)

days prior to the Bar Date upon:

        (a)      The United States Trustee;

        (b)      All persons or entities that have requested notice of the proceedings in this

                 Chapter 11 case;

        (c)      All persons or entities that have filed claims;

        (d)      All creditors and other known holders of claims as of the date of this Order,

                 including all persons or entities listed in the Schedules as holding claims;

        (e)      All parties to executory contracts and unexpired leases of the Debtor;



                                                   4
19-11041-shl       Doc 26     Filed 07/02/19    Entered 07/02/19 16:00:51         Main Document
                                               Pg 5 of 11


          (f)    All parties to litigation with the Debtor;

          (g)    The Internal Revenue Service for the district in which the case is pending and, if

                 required by Bankruptcy Rule 2002(j), the Securities and Exchange Commission

                 and any other required governmental units (a list of such agencies is available

                 from the Office of the Clerk of the Court); and

          (h)    Such additional persons and entities as deemed appropriate by the Debtor; and it

                 is further

          ORDERED, that any person or entity who desires to rely on the Schedules will have the

responsibility for determining that the claim is accurately listed in the Schedules; and it is further

          ORDERED, that the Debtor is authorized and empowered to take such steps and perform

such acts as may be necessary to implement and effectuate the terms of this Order; and it is

further

          ORDERED, that entry of this Order is without prejudice to the right of the Debtor to seek

a further order of this Court fixing a date by which holders of claims or interests not subject to

the Bar Date established herein must file such proofs of claim or interest or be barred from doing

so.


Dated: New York, New York
       July 2, 2019




                                                  /s/ Sean H. Lane
                                                  HONORABLE SEAN H. LANE
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                    5
19-11041-shl           Doc 26        Filed 07/02/19          Entered 07/02/19 16:00:51         Main Document
                                                            Pg 6 of 11


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
IN RE:                                                                         Chapter 11

ABR BUILDERS LLC,                                                              Case No. 19-11041 (SHL)

                                             Debtor.
-------------------------------------------------------------X


           NOTICE OF DEADLINE REQUIRING FILING OF PROOFS OF CLAIM
                         ON OR BEFORE AUGUST 12, 2019
                   (GOVERNMENTAL UNITS MAY FILE CLAIMS
                        ON OR BEFORE OCTOBER 15, 2019)

TO:       ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST
          ABR BUILDERS LLC:

          The United States Bankruptcy Court for the Southern District of New York (the “Court”)

has entered an Order establishing August 12, 2019 (the “Bar Date”) as the last date for each

person or entity (including individuals, partnerships, corporations, joint ventures, and trusts) to

file a proof of claim against the Debtor listed above (the “Debtor”).

          The Bar Date and the procedures set forth below for filing proofs of claim apply to all

claims against the Debtor that arose prior to April 4, 2019 (the “Filing Date”), the date on which

the Debtor commenced its case under Chapter 11 of the United States Bankruptcy Code, except

for those holders of the claims listed in Section 4 below that are specifically excluded from the

Bar Date filing requirement.

          There is a separate bar date for Governmental Units to file a claim, October 15, 2019, a

date that is more than 180 days after the Filing Date.

          1.        WHO MUST FILE A PROOF OF CLAIM

          You MUST file a proof of claim to vote on a Chapter 11 plan filed by the Debtor or to

share in distributions from the Debtor’s bankruptcy estate (if any) if you have a claim that arose

FoxNAS\Leo\ABR\\Bar Date\Notice of Deadline to File Proof of Claim V2\7-2-19
19-11041-shl      Doc 26    Filed 07/02/19    Entered 07/02/19 16:00:51         Main Document
                                             Pg 7 of 11


 prior to April 4, 2019 (the “Filing Date”), and it is not one of the types of claim described in

 Section 4 below. Claims based on acts or omissions of the Debtor that occurred before the

 Filing Date must be filed on or prior to the Bar Date, even if such claims are not now fixed,

 liquidated or certain or did not mature or become fixed, liquidated or certain before the Filing

 Date.

         Under § 101(5) of the Bankruptcy Code and as used in this Notice, the word “claim”

means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,

secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such

breach gives rise to a right to payment, whether or not such right to an equitable remedy is

reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or

unsecured.

         2.     WHAT TO FILE

         Your filed proof of claim must conform substantially to Official Form No. 410. Proof of

Claim form may be obtained at www.uscourts.gov/forms/bankruptcy-forms.

          All proof of claim forms must be SIGNED by the claimant or, if the claimant is not an

 individual, by an authorized agent of the claimant. It must be written in English and be

 denominated in United States currency. You should attach to your completed proof of claim any

 documents on which the claim is based (if voluminous, attach a summary) or an explanation as

 to why the documents are not available.

          Your proof of claim form must not contain complete social security numbers or taxpayer

 identification numbers (only the last four digits), a complete birth date (only the year), the name

 of a minor (only the minor’s initials) or a financial account number (only the last four digits of

                                                 2
19-11041-shl       Doc 26   Filed 07/02/19    Entered 07/02/19 16:00:51       Main Document
                                             Pg 8 of 11


 such financial account).

       3.      WHEN AND WHERE TO FILE


       Except as provided for herein, all proofs of claim must be filed so as to be received on or

before August 12, 2019 (“Bar Date”) or October 15, 2019 (“Governmental Unit Bar Date”).

       Attorneys (with full access accounts) and employees of institutional creditors (with

limited access accounts) should file proofs of claim electronically on the Court’s Case

Management/Electronic Case File (CM/ECF) system.

       Those without accounts to the CM/ECF system may create and electronically file their

proofs of claim through the “File A Proof of Claim” link on the Court’s website,

www.nysb.uscourts.gov, or by mailing or delivering the original proof of claim to the Court at

the address provided below:

                                   United States Bankruptcy Court
                                    Southern District of New York
                                    One Bowling Green, Room 614
                                   New York, New York 10004-1408

       Proofs of claim will be deemed filed only when RECEIVED by the Bankruptcy Court on

or before the Bar Date or Governmental Unit Bar Date. Proofs of claim may not be delivered by

facsimile, telecopy, or electronic mail transmission.

       4.      WHO NEED NOT FILE A PROOF OF CLAIM

       You do NOT need to file a proof of claim on or prior to the Bar Date or Government Bar

Date if you are:

       (a)     A person or entity that has already filed a proof of claim against the Debtor with

               the Clerk of the Bankruptcy Court for the Southern District of New York in a

               form substantially similar to Official Bankruptcy Form No. 410;
                                                 3
19-11041-shl     Doc 26      Filed 07/02/19    Entered 07/02/19 16:00:51          Main Document
                                              Pg 9 of 11


       (b)     A person or entity whose claim is listed on the Schedules if (i) the claim is NOT

               scheduled as “disputed,” “contingent,” or “unliquidated” AND (ii) you do not

               disagree with the amount, nature and priority of the claim as set forth in the

               Schedules;

       (c)     A holder of a claim that has previously been allowed by Order of the Court;

       (d)     A holder of a claim that has been paid in full by the Debtor;

       (e)     A holder of a claim for which a specific deadline has previously been fixed by

               this Court;

       (f)     A holder of a claim allowable under § 503(b) and § 507(a) (2) of the Bankruptcy

               Code as an expense of administration of the Debtor’s estate;

       If you are a holder of an equity interest in the Debtor, you need not file a proof of interest

with respect to the ownership of such equity interest at this time. However, if you assert a claim

against the Debtor, including a claim relating to such equity interest or the purchase or sale of such

interest, a proof of such claim must be filed on or prior to the Bar Date or Government Bar Date

pursuant to procedures set forth in this Notice.

       This Notice is being sent to many persons and entities that have had some relationship

with or have done business with the Debtor but may not have an unpaid claim against the Debtor.

The fact that you have received this Notice does not mean that you have a claim or that the

Debtor or the Court believe that you have a claim against the Debtor.

       5.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       If you have a claim arising out of the rejection of an executory contract or unexpired lease

as to which the order authorizing such rejection is dated on or before the date of entry of the Bar

Order, you must file a proof of claim by the Bar Date. Any person or entity that has a claim
                                                   4
19-11041-shl       Doc 26     Filed 07/02/19     Entered 07/02/19 16:00:51        Main Document
                                               Pg 10 of 11


arising from the rejection of an executory contract or unexpired lease, as to which the order is

dated after the date of entry of the Bar Order, must file a proof of claim with respect to such

claim by the date fixed by the Court in the applicable order authorizing rejection of such contract

or lease.

          6.     CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE
                 BAR DATE OR GOVERNMENT BAR DATE__________________________

          ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE

REQUIREMENTS OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT

FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM, SHALL NOT

BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE PURPOSES OF

VOTING ON ANY PLAN OF REORGANIZATION FILED IN THIS CASE AND

PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTOR’S CASE ON ACCOUNT OF

SUCH CLAIM.

            7.   THE DEBTOR’S SCHEDULES AND ACCESS THERETO

          You may be listed as the holder of a claim against the Debtor in the Debtor’s Schedules

of Assets and Liabilities and/or Schedules of Executory Contracts and Unexpired Leases

(collectively, the “Schedules”).

          If you rely on the Debtor’s Schedules, it is your responsibility to determine that the claim

is accurately listed in the Schedules.

          As set forth above, if you agree with the nature, amount and status of your claim as listed

in the Debtor’s Schedules, and if your claim is not described as “disputed,” “contingent,” or

“unliquidated,” you need not file a proof of claim. Otherwise, or if you decide to file a proof of

claim, you must do so before the Bar Date in accordance with the procedures set forth in this

Notice.

                                                   5
19-11041-shl     Doc 26    Filed 07/02/19     Entered 07/02/19 16:00:51     Main Document
                                            Pg 11 of 11


         Copies of the Debtor’s Schedules are available for inspection on the Court’s Internet

Website at http://www.nysb.uscourts.gov. A login and password to the Court’s Public Access to

Electronic Court Records (“PACER”) are required to access this information and can be obtained

through the PACER Service Center at http://www.pacer.gov. Copies of the Schedules may also

be examined between the hours of 9:00 a.m. and 4:30 p.m., Monday through Friday at the Office

of the Clerk of the Bankruptcy Court, One Bowling Green, Room 614, New York, New York

10004-1408. Copies of the Debtor’s Schedules may also be obtained by written request to

Debtor’s counsel at the address and telephone number set forth below:

                                         Leo Fox, Esq.
                                  630 Third Avenue, 18th Floor
                                      New York, NY 10017
                                         212-867-9595

         A holder of a possible claim against the Debtor should consult an attorney regarding

any matters not covered by this notice, such as whether the holder should file a proof of

claim.

 Dated: New York, New York                          BY ORDER OF THE COURT
        July 2, 2019

                                                    ABR BUILDERS LLC
                                                    DEBTOR-IN-POSSESSION


                                                    By:    /s/Leo Fox___________
                                                           Leo Fox, Esq.
                                                           Attorney for the Debtor-in-Possession
                                                           630 Third Avenue – 18th Floor
                                                           New York, New York 10017
                                                           (212) 867-9595
                                                           leo@leofoxlaw.com




                                               6
